Citation Nr: 0700494	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-20 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a back injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision.  

The veteran testified before the RO's Decision Review Officer 
in July 2004; the transcript of that hearing is of record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to a low back injury or a low back 
disorder in service or for many years thereafter.  

3.  The currently demonstrated chronic low back strain with 
osteopenia and spondylosis are not shown to be due to any 
event or incident of the veteran's period of active duty.  



CONCLUSION OF LAW

The veteran's disability manifested by chronic back strain 
with osteopenia and spondylosis is not due to disease of 
injury that was incurred in or aggravated by active service; 
nor may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. § §  5100, 5102, 5103, 5103A, and 5107 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In December 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the April 2003 rating decision on appeal.  

The Board accordingly finds that he has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

A follow-up notice letter in December 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
records on the appellant's behalf from non-Federal entities 
(including private hospitals, state and local governments, 
and employers) if provided appropriate authorization to do 
so.  

The December 2002 and December 2003 letters also asked the 
appellant to provide the necessary contact information and 
authorization for VA to contact any other entities having 
pertinent evidence for inclusion in the record.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Neither the veteran nor his representative has informed VA of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the December 2002 and 
December 2003 letters advised the veteran of the second and 
third Dingess elements (existence of a disability and 
connection between the veteran's service and that 
disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and post-service VA medical 
records have been associated with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran testified before the RO's Decision Review Officer 
(DRO) in July 2004.  He has been advised of his entitlement 
to testify in hearing before the Board, but has not indicated 
a desire for such a hearing.  
 
The veteran's service representative asserts that service 
medical records may have been destroyed by fire while in 
government custody, letters from the National Personnel 
Records Center (NPRC) in April 2003 and October 2004.  

The Board notes that, when service records are presumed 
destroyed by fire, VA has a heightened duty to assist the 
veteran, and includes an obligation to search for other forms 
of evidence that would support the claimant's case. Cuevas. 
v. Principi, 3 Vet. App. 542 (1992).  

In this case, however, the file contains service medical 
records that appear to be complete.  The NPRC had reported 
that the veteran's records were fire-damaged and fragile, and 
accordingly provided the RO with photocopies that include 
treatment records and reports of in-service medical 
examinations, including the discharge examination.  These 
photocopied records are perfectly legible, and there is no 
indication on the face of those records that they are 
incomplete.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for chronic low back pain.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A careful review of the service medical record shows no 
indication of complaints or findings of a back disorder or 
injury during his military service.  The report of medical 
examination in December 1954, prior to his discharge, shows 
clinical evaluation of the spine as normal.  

There is no medical evidence of treatment for any back 
disorder after the veteran's discharge from service.  

The veteran had a VA medical examination in January 2003, 
during which he reported that he hurt his back when he was in 
the heavy artillery in 1954.  He also reported having daily 
pain.  There was no radiation of pain, and he had pain if he 
sat or stood for more than one hour.  He also reported that 
he had not had treatment since he hurt his back in 1954.  The 
examiner diagnosed chronic low back strain with osteopenia 
and spondylosis.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

As noted, the veteran has been diagnosed with current back 
strain with osteopenia and spondylosis.  However, a veteran 
seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence of an injury in 
service or competent nexus evidence linking any current 
disability with an event or incident of the veteran's period 
of active service.  

The veteran testified that he received in-service treatment 
for a back disorder, including hospitalization for 30 days 
when he was treated with heating pads and possibly a shot in 
his back.   

However, there is no objective evidence whatsoever to support 
these assertions.  A layperson certainly is competent to 
testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the veteran's account is actually contradicted by 
the service medical record including the physical examination 
at time of discharge showing the spine as being "normal."  

The file includes a lay statement from the veteran's son 
dated in July 2004 asserting that he remembered when the back 
problem occurred and stated that it was approximately 11 
years ago, therefore around 1993.  He stated that 11 years 
prior to his statement he would have to help him get out of 
his chair every date after work because he was unable to get 
up on his own ability and would lose balance when standing.  

The file also includes a lay statement by an acquaintance, 
dated in August 2004 asserting that, when they lived together 
from 1957 to 1969, the veteran complained of back pain and 
would take aspirin, Doan's pills and a green liquid for pain.  

However, neither the veteran's son nor the acquaintance 
apparently knew the veteran during the period of his military 
service and, accordingly, cannot testify as to any happening 
during service.  Clearly, neither is competent to provide 
nexus evidence.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the veteran 
himself states that he received no medical treatment after 
his service discharge, and the earliest medical evidence of a 
back condition was in the January 2003 VA examination, more 
than 40 years after his discharge from service.  The Board 
finds that this passage of years in this case weighs against 
the veteran's claim.  

It is pertinent to note in this regard that the veteran has 
submitted no medical evidence to support his lay assertions 
that his current back disability is due to any event or 
injury that happened during his period of active service.  

The Board notes that in situations where medical records may 
have been lost or destroyed while in government custody, case 
law does not lower the legal standard for proving a case of 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  As explained, the criteria for 
service connection are not met.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that case law regarding cases in which 
medical records may have been destroyed while in government 
custody does not establish a higher benefit-of-the-doubt 
standard.  

Rather, in such cases Board has a heightened duty to consider 
the benefit-of-the-doubt rule, to assist the claimant in 
developing his claim, and to explain its decision when the 
service medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).  The Board finds that this duty 
has been satisfied in this case.  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. at 53-56.  



ORDER

Service connection for the residuals of a back injury is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


